Citation Nr: 1702754	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  09-45 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for second degree burns of right hand and thumb.

2. Entitlement to an increased rating for a left inferior lip scar, rated as noncompensable prior to June 8, 2009. 

3. Entitlement to an increased rating for a left inferior lip scar in excess of 10 percent from June 8, 2009 forward. 

4. Entitlement to an increased rating in excess of 40 percent for second and third degree burns of the upper abdomen, thorax, and neck to include sensory loss.

5. Entitlement to an increased rating in excess of 20 percent for third degree burns of right upper extremity, including sensory loss. 

6. Entitlement to an increased rating in excess of 20 percent for limitation of motion of the neck secondary to first and second degree burn scars. 
7. Entitlement to an increased rating in excess of 20 percent for limitation of motion of right shoulder secondary to second and third degree burns. 

8. Entitlement to an increased rating for limitation of motion of the right elbow secondary to first and second degree burn scars in excess of 10 percent prior to September 10, 2013. 

9. Entitlement to an increased rating for limitation of motion of the right elbow secondary to first and second degree burn scars in excess of 20 percent from September 10, 2013 forward. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to December 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

As part of the July 2013 remand, the Board also remanded the issue of entitlement to service connection for headaches, secondary to service-connected psychiatric and physical disabilities. See July 2013 Board remand. However, during the course of the appeal the RO granted service connection for the Veteran's migraines associated with limitation of motion of the neck and secondary to first and second degree burns scars in a January 2014 rating decision. The Veteran was informed that this action constitutes a full grant of benefits sought on appeal. 

In addition, during the course of the appeal the RO granted an additional increased rating of 20 percent for the Veteran's limitation of motion of the right elbow secondary to second and third degree burns, in a January 2014 rating decision, effective September 10, 2013. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of an increased initial rating for migraine headaches has been raised by the record in a March 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to a rating in excess of 10 percent for his service-connected second degree burns of the right hand, an increased rating for his left inferior lip scar rated as noncompensable prior to June 8, 2009 and 10 percent disabling from June 8, 2009 forward, an increased rating in excess of 40 percent for second and third degree burns of upper abdomen, thorax, and neck to include sensory loss, an increased rating in excess for 20 percent for third degree burns of right upper extremity, including sensory loss. Further, the Veteran contends he is entitled to an increased rating in excess of 20 percent for limitation of motion of the neck secondary to first and second degree burn scars, an increased rating in excess of 20 percent for limitation of motion of right shoulder secondary to second and third degree burns, and an increased rating for limitation of motion of the right elbow secondary to first and second degree burn scars in excess of 10 percent prior to September 10, 2013 and in excess of 20 percent from September 10, 2013 forward. Regretfully, another remand is necessary to comply with the July 2013 remand directives. 

Previously, the case was remanded in July 2013, to obtain outstanding treatment records, and provide the Veteran VA examinations to determine the current severity of his service-connected disabilities. VA sent correspondence to the Veteran in July 2013, requesting he identity and authorize for release any outstanding private treatment records related to his service-connected disabilities, specifically a private MRI report. See July 29, 2013 VA correspondence. Further, additional correspondence was sent to the Veteran in February 2016, requesting he identify and authorize for release any outstanding treatment records. See February 2, 2016 VA correspondence. Additional treatment records have not been identified or provided by the Veteran, nor were requested releases for private treatment records provided. VA treatment records from February 2006 to April 2009 have been associated with the claims file. The Veteran was provided with VA examinations in September 2013, as to his service-connected residuals of burn scars and in April 2016 a peripheral neuropathy examination. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. As such, the matter must again be remanded to comply with the July 2013 remand directives.

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159 (2015). "Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). The April 2016 VA examiner noted review of VA treatment records and physical therapy treatment notes from August 2015, relating to the Veteran's upper extremities and range of movement. The Board notes that these VA treatment records are not part of the claims file. VA treatment records through April 2009 have been associated with the claims file.  A remand is necessary so appropriate attempts can be made to locate and obtain these VA treatment records. 

If VA provides an examination, that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran was afforded a VA examination in September 2013, as to his burn scar residuals. The July 2013 remand directed the VA examiner to indicate range of motion of the Veteran's right hand and fingers, neck, right shoulder and right elbow and comment on the functional limitation caused by pain, flare-ups of pain, and express any functional limitation of motion in degrees. The September 2013 VA examiner noted the Veteran's range of motion for his right elbow, right hand and fingers, neck, shoulder and noted the Veteran has flare-ups of pain that limit his functional range of motion by approximately 20 percent. However, the examination was inadequate as the examiner failed to express any functional limitation of motion in degrees. As such a supplemental VA opinion is warranted for the September 2013 VA examiner to provide clarification, a supplemental opinion, and consider any newly acquired VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the case file any outstanding VA medical records related to the Veteran's service-connected scar residuals and range of motion from April 2009 forward. 

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After completing the above development to the extent possible, refer the case to the examiner who provided the September 2013 VA examination report for a supplemental opinion. If the same examiner is not available, the claims folder should be forwarded to another examiner.  If evaluation of the Veteran is deemed necessary appropriate arrangements should be made to evaluate the Veteran. The examiner shall review the Veteran's claims folder, and all prior opinions provided.  After reviewing the claims file and examining the Veteran, only if warranted, determine the current severity of his service-connected burn scar residuals and range of motion for the Veteran's right hand and fingers, neck, right shoulder and right elbow.

The examiner must provide a rationale for the opinion expressed. Review of the entire claims file is required. The examiner should identify range of motion of the Veteran's right hand and affected fingers, neck, right shoulder, and right elbow. The examiner should perform full range of motion studies of the affected joints and comment on the functional limitations caused by pain, flare-ups of pain, weakness, fatigability, and incoordination. To the extent feasible, any additional functional limitation should be expressed as limitation of motion in degrees. 

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






